Citation Nr: 0200272	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  95-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the veteran's service-
connected thrombophlebitis of the left leg.  

2.  Entitlement to a total disability evaluation based upon 
unemployability, due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to June 
1976.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought.  The veteran filed 
a timely appeal, and the case was referred to the Board of 
Veterans' Appeals (Board).  By a decision of April 4, 2000, 
the Board found the veteran's claim for service connection to 
be well grounded under the law then extant, but was unable to 
resolve the case on the evidence then available.  The two 
issues addressed here were thus remanded back to the RO for 
additional development.  That development having been 
completed, the case has been returned to the Board for 
resolution.  

As a preliminary matter, the Board observes that in a 
statement contained in a VA Form 9, dated in August 2001, the 
veteran stated that he sought increased ratings for his 
service-connected disabilities.  The Board finds that to the 
extent that such statement can be construed to involve the 
service-connected thrombophlebitis of the left leg, such 
disability was the subject of a final Board decision of April 
2000 in which the veteran was granted an increased evaluation 
for that disability.  Accordingly, such statement may be 
regarded as a new claim for an increased rating with respect 
to that disability.  Further, with respect to the veteran's 
remaining service-connected disabilities, the Board observes 
that there is no current claim pending for increased ratings 
involving those disabilities.  Therefore, the August 2001 
statement may also be regarded as a new claim for increased 
ratings for those disabilities.  Such issues are not in 
appellate status, and are referred back to the RO for any 
necessary development.  

The issue of entitlement to TDIU benefits will be addressed 
in the REMAND portion of this decision.  



FINDINGS OF FACT

1.  With respect to the issue involving entitlement to 
service connection, the VA has fulfilled its duty to assist 
the veteran by providing notice of the evidence necessary to 
substantiate his claims, and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of this appeal to the extent practicable.  

2.  The objective medical evidence fails to establish a 
plausible medical nexus between veteran's coronary artery 
disease and his service-connected thrombophlebitis of the 
left leg, or any other incident of his active service.  


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
the veteran's active service, nor is it proximately due to or 
the result of service-connected thrombophlebitis of the left 
leg.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran presently contends that he has incurred coronary 
artery disease as a direct result of his service-connected 
thrombophlebitis of the left leg, currently evaluated as 40 
percent disabling.  During the pendency of this appeal, 
Congress passed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5016, 
5107, 5126), which, among other things, amended 38 U.S.C.A. 
§ 5107 to eliminate the well-grounded requirement.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  See VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board must now adjudicate the veteran's claim in 
light of the VCAA.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Essentially, the VCAA eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  However, the VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to inform the claimant 
and the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, the VA 
will attempt to obtain for the claimant.  

As to whether the VA has met its duty to assist the veteran 
in light of the VCAA, the RO has requested that all records 
identified by the veteran be obtained and associated with his 
claims file.  The Board notes that after making five attempts 
to obtain the veteran's clinical treatment records from the 
Social Security Administration (SSA), the RO secured those 
documents, and associated them with the veteran's claims 
file.  In addition, all pertinent VA clinical treatment 
records have been identified and obtained, and the veteran 
has undergone multiple VA rating examinations.  Further, in 
accord with the Board's Remand Order of April 2000, the 
veteran was afforded an additional VA rating examination 
which addressed points raised by the Board's directive.  The 
veteran was also afforded the opportunity to present 
testimony at a personal hearing before a Member of the Board 
or before a Hearing Officer at the RO, but declined that 
opportunity.  The RO also provided the veteran with the 
opportunity to identify and/or submit any additional medical 
records or argument related to his claim, and provided 
assistance where necessary to secure such documents.  

Moreover, the RO addressed the duty to assist issues in 
correspondence to the veteran.  The Board finds that the VA 
assistance was thorough and consistent with the requirements 
of the newly enacted statutory and regulatory provisions 
regarding VA's duty to assist, and that his claim for service 
connection may be now reviewed on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board has reviewed the evidence currently of record in 
light of the veteran's claim for service connection and finds 
that under the circumstances of this case, obtaining 
additional evidence would unduly burden the VA without any 
real possibility of benefits flowing to the veteran with 
respect to that issue.  Accordingly, under 38 U.S.C.A. 
§ 5103A, the Board will not request any further development 
as to the issue of entitlement to service connection for 
coronary artery disease, secondary to service-connected 
thrombophlebitis of the lower left leg.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp.); 38 C.F.R. § 3.303 (2001).  In addition, service 
connection may be granted for a disability shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2001).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2001).  

The veteran presently contends that he has incurred coronary 
artery disease as a direct result of his service-connected 
thrombophlebitis of the left leg.  His service medical 
records are completely negative for any indication of 
coronary artery disease.  The record shows that service 
connection was initially established for what was then 
characterized as deep-vein thrombophlebitis of the left lower 
extremity by a rating decision of May 1979.  An initial 10 
percent evaluation was assigned for that disability, 
effective from March 23, 1979.  That service-connected 
disability is currently evaluated as 40 percent disabling.  

Clinical treatment records dating from April 1977 through 
August 2000 show that the veteran was first shown to have 
coronary artery disease in or around May 1992.  Shortly 
afterwards in June and July 1992, he was diagnosed with 
atherosclerotic coronary artery disease.  He was noted to 
have had hypertension as early as August 1983, although in 
October 1983, no active disease of the heart was found on 
clinical examination.  The veteran was also noted to have 
recently experienced an acute myocardial infarction and had 
undergone angioplasty in June and August 1992.  While his 
service-connected thrombophlebitis of the left leg was noted 
in the treatment records, no connection between that 
disability and the diagnosed coronary artery disease was made 
or suggested in those records at that time.  Rather, at that 
time, the veteran was noted to have risk factors including 
obesity and use of cigarettes.  

The Board observes that none of the clinical treatment 
records make any mention of a possible correlation between 
the veteran's diagnosed coronary artery disease and any 
service-connected disability, to include his thrombophlebitis 
of the left leg, or with any other incident of his active 
service.  The veteran underwent a number of VA rating 
examinations, which other than noting that the veteran did 
have coronary artery disease with a history of multiple 
myocardial infarctions and angioplasties, did not contain any 
medical opinions suggesting that coronary artery disease was 
in any way related to the veteran's service-connected 
thrombophlebitis of the left leg.  

The report of a February 1999 VA rating examination contains 
the examiner's impression that the veteran's service-
connected chronic phlebitis was a symptom of underlying 
atherosclerotic process, "now with coronary artery 
disease."  No further explanation or further interpretation 
of such opinion was offered.  Accordingly, the case was 
referred back to the RO in order that the veteran could 
undergo an additional examination in an attempt to clarify 
the February 1999 opinion.  

The veteran underwent an additional VA rating examination in 
May 1999, and was noted to have a history of myocardial 
infarctions and related problems.  The examiner expressly 
stated that he did not believe that the veteran's coronary 
artery disease was a product of his active service.  Rather, 
the examiner offered that such disease was most likely 
genetic based for coronary artery and peripheral vascular 
disease.  However, while addressing the general etiology of 
the veteran's coronary artery disease, the May 1999 
examination report did not contain any opinion as to whether 
such disease might have been the result of the veteran's 
service-connected thrombophlebitis of the lower left leg.  

Accordingly, the veteran underwent additional rating 
examinations in August and September 1999.  In August 1999, 
the diagnostic impression contained in the final report 
included the examiner's statement that "it is as likely as 
not, that the veteran's coronary disease is secondary to his 
service-connected thrombophlebitis in his left leg."  
However, in that unsigned opinion, the examiner went on to 
state that the veteran may have inherent peripheral and 
coronary atherosclerotic disease, but that such did not 
correlate with his service-connected thrombophlebitis.  The 
veteran's anginal symptoms were found to be unrelated to his 
claudication and his thrombophlebitis problems.  The examiner 
stated that it was therefore "as least as likely as not that 
such symptoms from the veteran's coronary disease were 
related to his service-connected thrombophlebitis of the left 
leg.  

However, in a handwritten note dated in September 1999, and 
which was signed by an examining physician, the opinion was 
offered that "it is not as least as likely as not that the 
veteran's coronary disease is secondary to 
thrombophlebitis."  Given the inherent contradiction in the 
opinion offered in August 1999, and the contrary medical 
statement offered in the handwritten signed note of the 
following September, it was deemed necessary to obtain yet 
another medical opinion to resolve the inconsistencies in the 
medical diagnoses offered thus far.  

Therefore, the veteran was afforded an additional VA rating 
examination in April 2000.  The report of that examination 
shows that the veteran had been service-connected for 
phlebitis, and that he had been hospitalized for a myocardial 
infarction in 1992.  At that time, he had been found to have 
a serious three-vessel atherosclerotic carotid artery disease 
in addition to severe peripheral vascular disease requiring 
bypass grafting.  In terms of his coronary artery disease, 
the veteran was found to be relatively asymptomatic without 
angina or dyspnea on exertion.  At the time of the 
examination, the veteran's ambulation was severely limited by 
his peripheral vascular disease.  The examiner stated that 
thrombophlebitis was primarily a venous disease not caused by 
atherosclerosis.  The veteran had a very clear connection to 
the cause of the thrombophlebitis, which was venous 
thrombosis due to being nonambulatory for a period of time.  
His arterial atherosclerosis was due to another process not 
related to the venous thrombosis.  Therefore, the examiner 
concluded that it was his opinion that it was not as least as 
likely as not that the veteran's coronary artery disease was 
secondary to thrombophlebitis.  The examiner stated that in 
other words, there was less than a 50 percent likelihood that 
the chronic venous thrombophlebitis caused his arterial 
atherosclerotic disease.  

The Board has considered the veteran's claims and assertions 
that his diagnosed coronary artery disease was incurred as a 
result of his service-connected thrombophlebitis of the lower 
left leg, in view of the available medical evidence.  
However, after carefully weighing the evidence presented, and 
evaluating the opinions offered in light of the bases used to 
support those opinions, the Board finds that the 
preponderance of the evidence is against a finding that 
coronary artery disease was incurred secondary to any 
service-connected disability, or to any other incident of the 
veteran's active service.  As noted, the clinical treatment 
records are bereft of any suggestion that the veteran's 
coronary artery disease was caused by his service-connected 
thrombophlebitis of the left lower leg.  The only medical 
opinion suggesting a link between the veteran's 
thrombophlebitis of the left lower leg and his coronary 
artery disease, as contained in the August 1999 rating 
examination report, is at best self contradictory, and is 
unsupported by any medical evidence or a medical rationale.  
Further, that opinion also contains a handwritten note signed 
by an examining physician indicating that there is no link 
between the two disorders.  

The Board finds that such evidence as contained in the August 
1999 rating examination fails to provide a basis upon which 
to render a finding in favor of the veteran.  In contrast, 
however, the examination report of April 2000 contains the 
examiner's express opinion that the veteran's coronary artery 
disease was not caused by his service-connected 
thrombophlebitis of the left leg.  Moreover, the examiner 
supported his findings by a discussion of the pertinent 
medical evidence, and offered a cogent medical rationale and 
analysis as a basis for his findings.  The Board, therefore, 
finds that such opinion is to be afforded greater weight in 
deciding whether or not to grant the veteran's appeal with 
respect to the issue of entitlement to service connection.  

In reaching such conclusion, the Board does not doubt the 
sincerity of the veteran's belief that his coronary artery 
disease was caused by his service-connected thrombophlebitis 
of the left leg.  However, such statements and lay testimony 
by the veteran do not constitute medical evidence.  As a 
layperson, lacking in medical training and medical expertise, 
the veteran is not competent to render an opinion or address 
issues requiring medical expertise, such as medical diagnoses 
or opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the Board finds that the 
veteran's contentions cannot be accepted as significantly 
probative evidence.  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
coronary artery disease, secondary to service-connected 
thrombophlebitis of the lower left leg.  Service connection 
for that disability is therefore denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim for service connection, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
thrombophlebitis of the left leg, is denied.  


REMAND

The veteran presently contends that his multiple service-
connected disabilities are of such severity as to effectively 
preclude him from obtaining or retaining gainful employment.  
At this time, service connection is in effect for 
thrombophlebitis of the lower left leg, currently evaluated 
as 40 percent disabling; for chondromalacia of the left knee, 
currently evaluated as 10 percent disabling; and for 
chondromalacia of the right knee and residuals of friction 
burns of the left and right hands, all assigned 
noncompensable disability ratings.  The veteran is currently 
assigned a combined 50 percent disability evaluation for all 
of his service-connected disabilities.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  As 
noted, the veteran is currently assigned a 40 percent 
evaluation for his service-connected thrombophlebitis of the 
left lower leg, and is assigned a 10 percent evaluation for 
chondromalacia of the left knee.  In April 2000, the Board 
issued a decision in which the evaluation for the veteran's 
service-connected thrombophlebitis of the left leg was 
increased to a 30 percent disability rating.  However, on 
January 12, 1998, revised evaluative criteria governing 
ratings for that disability became effective.  

Under the revised criteria it was determined that the 
veteran's service-connected thrombophlebitis of the left 
lower leg warranted assignment of a 40 percent evaluation.  
Accordingly, by a July 2001 rating decision, the veteran was 
assigned a 40 percent evaluation, effective from January 12, 
1998. 

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, at the RO level, 
rating boards are to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration, all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth at 38 C.F.R. § 4.16(a).  The rating board 
is to include in its submission a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and factors having a 
bearing on that issue.  See 38 C.F.R. § 4.16(b) (2001).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total "basket case" before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capacities of the 
claimant.  

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  

At the present time, with a combined 50 percent disability 
rating, the veteran clearly fails to meet the statutory 
minimum requirement for assignment of TDIU benefits.  
However, the veteran has not been gainfully employed since 
August 1992, according to a February 1994 decision rendered 
by the Social Security Administration (SSA) which granted a 
total disability rating.  The Board notes that such 
determination was based, at least in part, on service-
connected disabilities.  In addition, the Board observes that 
the veteran suffers from a number of diagnosed nonservice-
connected disabilities including coronary artery disease, 
peripheral vascular disease, and has been diagnosed with a 
psychiatric disorder.  In that regard, the Board notes that 
in April 1996, pursuant to a VA psychiatric examination, the 
veteran was diagnosed with Axis I major depression.  At that 
time, he was assigned an Axis V global assessment of 
functioning (GAF) score of 50, which is suggestive of serious 
symptoms of a psychiatric disorder (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
examiner observed that the veteran's prospects for obtaining 
or retaining a job were very poor due to an amnestic 
disorder.  The veteran is not service-connected for any 
psychiatric disorder.  

In any event, the medical records contained in the veteran's 
voluminous claims files are in conflict with respect the 
actual degree of overall impairment caused by his service-
connected disabilities.  For example, the SSA decision of 
February 1994 determined that the veteran was effectively 
totally disabled due to "severe impairments" including:  
"degenerative disc disease of the left knee, deep vein 
thrombosis of the left knee, and coronary artery disease."  
The Board is unaware of the existence of such a disability as 
degenerative disc disease of the knee, per se, but notes that 
at least some of the veteran's clinical treatment records and 
examination reports include provisional diagnoses or 
impressions of degenerative joint disease of both knees.  

In any case, the veteran has undergone several clinical 
evaluations of his knees, and has been variously diagnosed 
with chondromalacia of the knees, or with degenerative joint 
disease of the knees.  However, none of the diagnoses of 
degenerative joint disease were supported by X-ray or other 
diagnostic tests.  In fact, those evaluations of the 
veteran's knees which were supported by diagnostic testing, 
such as VA rating examinations of July 1994 and April 1996 
showed essentially normal knees, albeit with a partial 
resection of the left tibia.  The Board observes that 
inasmuch as the medical evidence with respect to the 
veteran's service-connected bilateral knee disability fails 
to provide a consistent view of his disability picture upon 
which such disabilities can be evaluated, further development 
is necessary.  

In that regard, the Board finds that the veteran should be 
afforded a VA orthopedic examination of his knees, to 
evaluate the nature and severity of that disorder.  In 
particular, any necessary diagnostic tests necessary to 
determine whether any degenerative changes are present in 
either knee should be undertaken.  If arthritis is found, a 
determination should be made as to whether such disorder is 
the result of the veteran's service-connected chondromalacia 
of the left and right knees.  If so, the veteran's knee 
disabilities should be rated accordingly.  The examination 
report should address the relevant rating criteria, and 
should indicate the veteran's range of motion in each knee as 
well as indicate if any lateral instability or recurrent 
subluxation is present in either knee.  

As noted, service connection is also in effect for residuals 
of friction burns of the left and right hands, both of which 
are assigned noncompensable evaluations.  The Board observes 
that the veteran has not undergone any treatment for his 
residuals of friction burns on his hands, and the only 
mention of that disability is included in the report of a 
July 1996 VA rating examination, in which the veteran was 
noted to have some burn scars on the fingers of his left 
hand.  Otherwise, the veteran's residuals of friction burns 
on his hands have not been evaluated, and he does not appear 
to have alleged experiencing any particular functional 
impairment as a result of such service-connected 
disabilities.  

The veteran's primary service-connected disability appears to 
involve his deep venous thrombophlebitis of the left lower 
leg.  As noted, that disability is currently evaluated as 40 
percent disabling.  To the extent that his service-connected 
thrombophlebitis of the left leg has been discussed in terms 
of overall functional impairment, the Board observes that 
rating and other medical examiners have expressed their 
opinions in terms of multiple disabilities involving the 
lower extremities, both service and nonservice connected.  

Moreover, the Board notes that the February 1994 SSA decision 
determined that the veteran's total disability was due, at 
least in part, to disabilities that were not service 
connected.  Assuming that the SSA finder of fact intended to 
state that degenerative "joint" disease of the left knee 
was among the veteran's "serious impairments," the evidence 
presented is unclear as to whether he actually has 
degenerative joint disease of either knee.  Further, as 
reflected above, service connection for coronary artery 
disease has been denied.  

In addition, the Board observes that in August 1995, the 
veteran submitted a report from a licensed clinical 
psychologist who was purportedly a "certified rehabilitation 
counselor."  According to the psychologist, the veteran was 
unable to secure or follow a substantially gainful occupation 
due to pain resulting from "his service-connected 
disability."  She appears to have based that assertion on 
her determination that the veteran's phlebitis, peripheral 
vascular disease, and recurrent and persistent ulceration 
rendered him unable to perform walking, standing, lifting, or 
other related duties required for any type of work ranging 
from light to heavy.  She stated that the veteran's coronary 
artery disease was not of sufficient severity to produce such 
a level of disability or functional impairment.  

The Board finds that in light of the conflicting medical 
evidence, and in light of the enhanced duty to assist 
obligation as set forth generally by the VCAA, further 
development of the case with respect to the issue of 
entitlement to TDIU benefits is necessary.  Under these 
circumstances, the VA has a duty to supplement the record by 
obtaining the report of an examination which includes an 
opinion as to the effects of the veteran's service-connected 
disabilities on his employability.  See generally Frisca v. 
Brown, 7 Vet. App. 294, 297 (1995).  Thus, on examination, 
the Board requests that the examiners offer opinions as to 
the impact of the veteran's combined service-connected 
disabilities on his ability to obtain and retain gainful 
employment.  The examiners are cautioned that nonservice-
connected disabilities are not to be considered in rendering 
such a determination.  Further, any such opinions rendered 
must be reconciled with all other relevant medical evidence 
of record, particularly the report of the clinical 
psychologist of August 1995 and the decision rendered by the 
SSA of February 1994.  Thereafter, the RO should determine 
whether higher ratings are warranted for any of the service-
connected disabilities involved here, and should then 
adjudicate the issue of entitlement to TDIU benefits based on 
the evidence presented.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his bilateral 
chondromalacia of the knees, his deep 
venous thrombophlebitis of the left lower 
leg, and his residuals of friction burns 
of the left and right hands, dated since 
the time of the last request for such 
information.  After obtaining any 
necessary authorization, any identified 
treatment records not presently 
associated with the claims file should be 
secured and associated with the claims 
file.  If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo VA rating examinations to 
determine the nature and severity of his 
chondromalacia of the left and right 
knees, to determine the severity of his 
thrombophlebitis of the left lower leg, 
to determine the severity of his 
residuals of friction burns of the left 
and right hands, and to determine the 
impact of those combined disabilities on 
his ability to obtain and retain gainful 
employment.  Any and all necessary tests 
and/or studies should be performed.  The 
veteran's claims files must be made 
available to the examiners for review in 
advance of the scheduled examinations.  

The examiner conducting the orthopedic 
examination of the veteran's left and 
right knees is requested to review the 
relevant diagnostic criteria for rating 
knee disabilities, and to address those 
criteria in the examination report.  
After conducting any necessary diagnostic 
tests, that examiner is requested to 
indicate whether arthritis is present in 
either the left or the right knee, and if 
so, to indicate whether such arthritis is 
the result of the service-connected 
disability.  If arthritis or degenerative 
joint disease is not found in either 
knee, the examiner should so indicate.  
Range of motion for each knee should be 
included in the examination report, and 
the examiner is requested to offer an 
opinion as to whether any laxity or 
recurrent subluxation is present in 
either knee.  

The examiner evaluating the severity of 
the thrombophlebitis of the left leg is 
requested to review the applicable 
diagnostic criteria for rating such 
disability, set forth at 38 C.F.R. 
§ 4.104, Diagnostic Code 7121, and to 
address those criteria in the examination 
report.  Further, that examiner is 
requested to limit his or her discussion 
only to the service-connected 
thrombophlebitis of the left leg, and to 
identify those symptoms or disorders 
resulting from that disability only.  
Other disorders or symptoms found to be 
present, but not the result of the 
service-connected thrombophlebitis should 
be identified and distinguished from the 
service-connected disability.  

The examiners are requested to reconcile 
all findings with any other medical or 
relevant medical opinions of record, 
particularly the August 1995 report of 
the clinical psychologist, and the 
findings rendered by the SSA in February 
1994.  The examiners are requested to 
offer opinions as to the degree of 
overall functional impairment the veteran 
experiences which results from his 
service-connected disabilities, and to 
offer an opinion as to whether it is at 
least as likely as not that he is unable 
to obtain and maintain substantially 
gainful employment solely as a result of 
his combined service-connected 
disabilities, without regard to his age, 
or any nonservice-connected disorders.  
If he is found to be unemployable as a 
result of nonservice-connected disorders, 
the examiners should so state, and such 
disorders should be identified.  Complete 
rationales for all opinions expressed 
must be included in the typewritten 
examination reports.  

3.  Upon completion of the foregoing, the 
RO is requested to review the examination 
reports to ensure compliance with the 
directives set forth above.  Any 
corrective action deemed necessary should 
be undertaken.  In addition, the RO 
should take all action necessary to 
ensure full compliance with all statutes 
and regulations, particularly the 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 1991 & Supp. 2001).  

4.  The RO should then 1) determine if 
higher ratings are warranted for any of 
the service-connected disabilities 
evaluated here, and 2) adjudicate the 
issue of entitlement to TDIU benefits on 
the basis of all available evidence.  If 
the benefits sought are not granted, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  


The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

